DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed on 4/8/2022. Claims 1-4, 6-7, and 9, 11-14 are pending in the case. Claims 1 and 11 are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2009/0138910 A1, hereinafter Jin) in view of Martin (US 2009/0313581 A1). 

As to independent claim 1, Jin teaches an electronic device (image device 110) comprising:
a display (a display unit 280);
a memory (a memory unit 240); and
a processor operatively connected with the display and the memory (a control unit 260 connected with the display unit 280 and the memory unit 240),
wherein the processor is configured to:
detect occurrence of a function mapping event while an application screen is being displayed (“FIG. 8 is a flowchart illustrating a method of setting a shortcut key of a remote controller... First, a specific application, such as a web browser or a widget, is executed (operation 810).….a specific key on the remote controller is manipulated for a predetermined time or longer (operation 820).” paragraph 0063-0067);
receive an input for selecting any one of the identified at least one object (FIGS. 9A , a web page or a widget provided from a content provider 920 may be selected); 
identify object information of the object selected based on the input, wherein the object information comprises coordinate information in the application screen (“as illustrated in FIG. 9A, a web browser and information related thereto and information related to the widget on the image device screen 910 are mapped to the key numbered `1` on the remote controller 940. Also, a widget and information related thereto on the image device screen 910 are mapped to the key numbered `2` on the remote controller 940.” Paragraph 0072, “the information related to the assigned application includes information regarding an execution application (a browser, a widget, or an application for viewing photos stored in a memory card), a uniform resource locator (URL), and location information (X and Y coordinates, width, and height) of a user interface (UI), as illustrated in FIGS. 9A and 9B.” paragraph 0070);
identify restoration information for restoring the application screen, wherein the restoration information comprises information regarding an entry route until the application screen is displayed after the application is executed (“an application may be executed by manipulating a specific key on a remote controller only once, and thus, it is possible to solve a problem of a related art remote controller, in that a multi-step process is required to execute an application…it is possible to map not only an application but also UI location information of various applications, e.g., a browser or a widget, to a shortcut key.” Paragraph 0073-0074); 
map and store the object information and the restoration information onto a trigger event corresponding to the function mapping event (“the application and information thereof and the specific key on the remote controller are mapped to each other (operation 860).” Paragraph 0071); and.
in response to detecting the trigger event after the object information and the restoration information are mapped and stored onto the trigger event (“an application may be executed by manipulating a specific key” paragraph 0073): 
restore the application screen based on the restoration information (“an application may be executed by manipulating a specific key on a remote controller only once, and thus, it is possible to solve a problem of a related art remote controller, in that a multi-step process is required to execute an application.” Paragraph 0073, 0007);
 identify the object on the restored application screen based on the coordinate information (“the information related to the assigned application includes information regarding an execution application (a browser, a widget, or an application for viewing photos stored in a memory card), a uniform resource locator (URL), and location information (X and Y coordinates, width, and height) of a user interface (UI), as illustrated in FIGS. 9A and 9B.” paragraph 0070-0074); and 
generate a touch event on the object (user may touch or click on the UI, e.g., a browser or a widget).
Jin does not appear to expressly teach in response to detecting the occurrence of the function mapping event, identify at least one object capable of detecting a touch event from among at least one object displayed on the application screen, based on information regarding a layout of the application screen, wherein the identified at least one object is an icon that performs a corresponding function based on detecting the touch event;
Martin teaches in response to detecting the occurrence of the function mapping event (at 301, received a hot key), identify at least one object capable of detecting a touch event from among at least one object displayed on the application screen, based on information regarding a layout of the application screen (“at 302, the user interactive control unit 102 may look at what is currently displayed on the screen, and determine what may be clicked .…At 303, the user interactive control unit 102 may determine a clickable part's location on the screen, e.g., whether it is at the top of the screen, in the middle of the screen or at the bottom of the screen.” paragraph 0034-0035), wherein the at least one identified object is an icon that performs a corresponding function based on detecting the touch event (the clickable part is a button (menu button) displayed on the screen, See Fig 2a-d. Examiner notes, there isn’t much difference between finger touch events and mouse click events, especially for ‘one-finger’ gestures. For instance, a mouse click is comparable to the finger-down, finger-up interaction with a single fingertip).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jin to comprise in response to detecting the occurrence of the function mapping event, identify at least one object capable of detecting a touch event from among at least one object displayed on the application screen, based on information regarding a layout of the application screen, wherein the at least one identified object is an icon that performs a corresponding function based on detecting the touch event. One would have been motivated to make such a combination to allow the function mapping event to adapt to a changing set of objects capable of detecting a touch event. 

As to dependent claim 4, Jin teaches the electronic device of claim 1, Jin further teaches the electronic device further comprising a communication circuit configured to connect with an external electronic device via wireless communication (Fig. 1 image device communicate with remote controller 120 via wireless communication);
wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of whether a signal for requesting function mapping is received from the external electronic device through the communication circuit (keys 942 on a remote control 120).

Claims 11 and 14 reflect a method embodying the limitations of claim 1 and 4 therefore the claims are rejected under similar rational.

Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Martin and Ohashi (US 20070139533 A1).

As to dependent claim 3, Jin teaches the electronic device of claim 1, Jin does not appear to expressly teach wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display.
Ohashi teaches wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display (“The keys of the assign keys 7 and so forth are not limited to hard keys such as pushbutton keys, slide type keys, or pressure sensitive switches, but touch panel keys of which the user touches the liquid crystal display panel 5 with his or her finger or the like.” Paragraph 0023 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jin to comprise wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display. One would have been motivated to make such a combination to provide a device that efficiently assigns desired screens or functions to alternative keys, thereby enhancing operability of a user. 

As to dependent claim 9, Jin teaches the electronic device of claim 1, Jin teaches wherein the processor is configured to:
receive a user input of selecting one of the at least one trigger event (one of the key 940 selected); and
map and store the corresponding function of the object selected based on the input onto a trigger event by mapping and storing the object information and the restoration information onto the trigger event selected based on the user input (“the application and information thereof and the specific key on the remote controller are mapped to each other (operation 860).” Paragraph 0071 “an application may be executed by manipulating a specific key on a remote controller only once, and thus, it is possible to solve a problem of a related art remote controller, in that a multi-step process is required to execute an application.” Paragraph 0073, 0007).
Ohashi teaches control the display to display a user interface comprising at least one trigger event (“The keys of the assign keys 7 and so forth are not limited to hard keys such as pushbutton keys, slide type keys, or pressure sensitive switches, but touch panel keys of which the user touches the liquid crystal display panel 5 with his or her finger or the like.” Paragraph 0023 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jin to comprise wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display. One would have been motivated to make such a combination to provide a device that efficiently assigns desired screens or functions to alternative keys, thereby enhancing operability of a user. 

Claim 13 reflects a method embodying the limitations of claim 3 therefore the claim is rejected under similar rational.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Martin and Lee et al. (US 2007/0270179 A1, hereinafter Lee).

As to dependent claim 2, Jin teaches the electronic device of claim 1, Jin does not appear to expressly teach wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of an input on at least one hardware key designated from among a plurality of hardware keys exposed through at least a portion of a housing of the electronic device.
Lee teaches wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of an input on at least one hardware key designated from among a plurality of hardware keys exposed through at least a portion of a housing of the electronic device (hardware keys 112 exposed through a portion of a housing of the electronic device).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jin to comprise wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of an input on at least one hardware key designated from among a plurality of hardware keys exposed through at least a portion of a housing of the electronic device. One would have been motivated to make such a combination to provide a convenient technique for triggering an event.

Claim 12 reflects a method embodying the limitations of claim 2 therefore the claim is rejected under similar rational.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Martin, and Kraft et al. (US 10924676 B2, hereinafter Kraft).

As to dependent claim 6, Jin teaches the electronic device of claim 1, Jin does not appear to expressly teach wherein the processor is configured to apply a designated effect to the at least one identified object.
Kraft teaches wherein the processor is configured to apply a designated effect to the identified at least one object (Fig. 3B objects 314,316 and 318 are rendered in full color on screen 308 of computing device 304).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jin to comprise wherein the processor is configured to apply a designated effect to the at least one identified object. One would have been motivated to make such a combination to allow the user to easily recognize and differentiate the objects. 

As to dependent claim 7, Jin teaches the electronic device of claim 1, Jin does not appear to expressly teach wherein the processor is configured to apply a designated effect to the other area except for the identified object on the application screen.
Kraft teaches wherein the processor is configured to apply a designated effect to the other area except for the identified at least one object on the application screen (Fig. 3B object 312 is rendered in grayscale or more muted color).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jin to comprise identify selected object information based on the input identify restoration information for restoring the application screen; control the display to display a user interface comprising at least one trigger event; receive a user input of selecting one of the at least one trigger event; and map and store the object information and the restoration information onto the trigger event selected based on the user input. One would have been motivated to make such a combination to allow the user to easily recognize and differentiate the objects. 

Response to Arguments
Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/
 Primary Examiner, Art Unit 2171